Citation Nr: 1635598	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  09-37 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for sleep apnea, including secondary to posttraumatic stress disorder.

2.  Entitlement to service connection for gastroesophageal reflux disease, including secondary to posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to March 1971, from December 1995 to July 1996, and from March 2002 to October 2002.  He also performed extensive reserve and National Guard service.

This matter came to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Board previously remanded the matter in October 2010 for a videoconference hearing.

The Veteran testified before the undersigned during a May 2016 hearing.  A transcript is of record.  

The issue of entitlement to service connection for gastroestophageal reflux disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, sleep apnea was present during active service.



CONCLUSION OF LAW

Sleep apnea was incurred inservice.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the decision reached below, there is no duty to address VA's compliance with the Veterans Claims Assistance Act of 2000.

The Veteran contends that he has sleep apnea that began during service.  He argues that the disorder is related to in-service herbicide exposure, or is proximately due to or the result of service-connected posttraumatic stress disorder.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service, even if the disability was initially diagnosed after service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The Veteran has a diagnosis of sleep apnea, and he and his spouse are competent to report that, while in stationed in Germany and Bosnia-Herzegovina in 1996, the Veteran would stop breathing for periods of time while asleep and that he snored loudly.  See Transcript of Record at 4-5, 7; December 2008 Spouse Statement.  Their reports are credible, as they are internally consistent, and entitled to probative weight.  

In a May 2016 letter private physician Dr. K.M. opined, after reviewing the claimant's medical history, that sleep apnea more likely than not began during the Veteran's active service in 1995 and 1996.  Dr. K.M. is competent to provide the opinion, and the Board finds it is credible and entitled to probative weight.  

Accordingly, given that there is no competent evidence to the contrary, the Board will resolve reasonable doubt in the Veteran's favor and grant entitlement to service connection for sleep apnea.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014). ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to service connection for sleep apnea is granted.


REMAND

The Board has jurisdiction over completed appeals of VA decisions, which consist of a timely filed notice of disagreement, the issuance of a statement of the case, and a timely filed substantive appeal.  38 U.S.C.A. §§ 7104(a), 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201 (2015).  In this case, VA never issued a statement of the case following the Veteran's timely October 2009 notice of disagreement with the November 2008 rating decision that denied entitlement to service connection for gastroestophageal reflux disease.  Hence, further development is required.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Send the Veteran and his representative a statement of the case addressing entitlement to service connection for gastroesophageal reflux disease, including secondary to posttraumatic stress disorder.  If, and only if, the Veteran perfects an appeal by submitting a timely substantive appeal (VA Form 9), the matter should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


